DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022, has been entered.
Response to Amendment
Applicant’s addition of claim 1 and the addition of claims 13-16 in the amendments filed August 26, 2022, are acknowledged by the Examiner.
Claims 1-16 are currently pending.
Response to Arguments
In response to “Claims 1, 3-5, and 10”
Applicant’s arguments with respect to claim 1 has been considered but are not found persuasive. 
“A. Maguire is Nonanalogous Art”:
In response to applicant's argument that Maguire is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the instant application and Maguire are directed to the actuation of a user’s head according to received data. 
“B. Maguire Cannot be Combined with Einav-Wunderly-Epley”
In response to the argument that Maguire/Einav et al/Wunderly/Epley are nonanalogous art, Examiner disagrees. All the prior arts are directed to the movement of a jointed robotic positioning system, and thus are both within the same field of endeavor and directed to the same problem. 
“C. Maguire-Einav-Wunderly-Epley Fail to Teach All Claimed Elements”
In response to applicant's argument that Maguire does not teach all the limitations of the claim for which it is relied upon, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to the claim 1, Applicant argues that Maguire does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
In response to “Claim 2”, “Claims 6-9”, and “Claims 11-12”:	The arguments are directed to claim 1, see response above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 improperly recites human tissue/human anatomy as part of the claimed invention. It is suggested that Applicant amend the claim language “wherein a head of the subject is secured to the head mount;” in order to remove the recitation of human anatomy. Examiner suggest amending the claim limitations to read in the alternative.
Claims 14-16 are rejected due their dependency to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 each recite “the system comprising” or “The system of claim X, wherein” in their preamble, however independent claims 1 and 13 have introduced both a system for treating and a system of the subject, therefore it is unclear as to which system the claims are referring . For the sake of compact prosecution, Examiner will interpret the claims to be in reference to the system for rotation and positioning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 6,798,443) in view of to Einav et al (US 2007/0282228), and in view of to Wunderly (US 2003/0028130 Al), and further in view of Epley (US 2004/0006287 A1).
With respect to claim 1, Maguire discloses A system for rotation and positioning of a head mount in three-dimensional space to treat at least one system of a human subject (Fig 26-29, col 28 ln 30-45, head supporting system 404d which can be used to assist control head movement thus can be used in treatments), the system comprising: a robotic arm comprising a base and a distal end opposite the base (Fig 26, robotic arm being the motor 426 with a base at sensor 428 and distal end at arm 452/456/458 ends); the head mount affixed to and actuated by the distal end of the robotic arm (Fig 26, head mount 432/434 affixed to end of robotic arm 452/456/458; col 28 ln 55-60, head mount 434/432 actuated by the robotic arm), wherein the head mount is moved and positioned in said three-dimensional space by the robotic arm (Fig 27-29, head rest rotates left and right by the robotic arm thus moved and positioned, the head rest is in a three dimensional space as it exists in a world that is three dimensional, Examiner notes that the claim does not require a three-dimensional movement just a space that is three dimensional), … a kinematic feedback sensor system that detects resistance to movement during actuation of the head mount (col 28, sensor 428 which can be used to sense movement of the head rest, by sensing movement or a lack there of it would be able to sense resistance as the motors output is known); … a visual target (Fig 26, screen 408d); a camera that detects eye movement during actuation of the head mount (col 31 ln 5-10, eyes can be continuously monitored and used to control the actuation of the head; col 15 ln 60-col 16 ln 5, eye monitors may be infrared sensors for sensing and recording eye movement, thus the are infrared cameras); a computer controller in communication with the kinematic feedback sensor system and camera (col 30 ln 40-45, computer may act as a controller and is in communicated with the sensor and camera), wherein the computer controller adapts speed or amplitude of head mount actuation based on … data indicative of eye movement detected by the camera (col 30 ln 50-60, computer changes visual as a response to eye movement); and a human receiving area between the robotic arm base and the visual target (Fig 26, user’s head is shown received between the robotic arm and the screen 408d).
Maguire is silent on wherein the robotic arm comprises at least two arm segments which are movable relative to one another at a first joint between the head mount and base, further wherein one of the at least two arm segments is connected to the head mount by a second joint, and further wherein another of the at least two arm segments is connected to the base by a third joint; a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference position if the resistance reaches or exceeds a threshold; wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Einav, et al. teaches an analogous system (methods and apparatus for patient rehabilitation and training, title, abstract) having an analogous robotic arm (articulated robotic arm 102, Fig 1, [0353-0357]) wherein the analogous robotic arm comprises at least two arm segments which are movable relative to one another at a first joint between the analogous head mount and analogous base (Fig 1 shows articulated arm 102 having a three sections 110 wherein each segment is interconnected by a joint, wherein the arm sections and joints extend between tip 108 and base 106, see Fig 1, [0353-0357]), further wherein one of the at least two arm segments is connected to the analogous head mount by a second joint (one of the sections 110 of the articulated arm 102 is connected to the tip 108 via one of the joints 112, see Fig 1, [0353-0357]), and further wherein another of the at least two arm segments is connected to the analogous base by a third joint (another of the sections 110 of the articulated arm 102 is connected to the base 106 via another of the joints 112, see Fig 1, [0353-0357]) providing the ability for the articulated robotic arm to be easily moved and positioned in a plurality of different motions and directions thus allowing optimal rehabilitation for the patient ([0353-0394]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm of Maguire to include at least two arm segments which are movable relative to one another at a first joint between the head mount and base, further wherein one of the at least two arm segments is connected to the head mount by a second joint, and further wherein another of the at least two arm segments is connected to the base by a third joint as taught by Einav et al. in order to provide the ability for the articulated robotic arm to be easily moved and positioned in a plurality of different motions and directions thus allowing optimal rehabilitation for the patient (Einav et al. [0353-0394]).
Maguire/Einav et al discloses the device as discussed above. 
Maguire/Einav et al is silent on a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference position if the resistance reaches or exceeds a threshold; wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Wunderly teaches an analogous device (machine for upper limb physical therapy, title; the device is analogous to Maguire as it comprises robotic components to actively move a user’s limb, [0007, 0023, 0052, 0060-0064]) comprising an analogous kinematic feedback sensor system that detects resistance to movement during actuation of the analogous limb mount (the invention is able to operate in several control modes that define the interaction with the patient that occurs at the patient inputs 28L, 28R, the device receive inputs 102 that define the range of motion, number of repetitions of movement, force thresholds, and mode of operation into controller 100, the input 102 includes an active force threshold, an active force resistance, and a force safety threshold, the controller monitors the output sensor information from position sensor 84 and force sensors 30 and 32 and then determines the output signals to motor M1 and clutch 54, wherein the force sensors measures the forces exerted by the user’s unimpaired arm on the system, Figs 12-13, [0052, 0060-0064]); and a safety cutoff mechanism that stops motion of the limb mount or returns the limb mount to a reference point if the resistance reaches or exceeds a threshold (the controller 100 will monitor the force sensor info from 30 and 32 and will provide an output request for the motor M1 to move at the target speed until the position target is reached, and then stop motion of the system if the safety threshold for these force values are exceeded, Figs 12-13, [0060-0064]) providing an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion ([0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kinematic feedback sensor system as disclosed by Maguire/Einav et al. to detects resistance to movement during actuation of the head mount; and a safety cutoff mechanism that stops motion of the head mount if the resistance reaches or exceeds a threshold as taught by Wunderly in order to provide an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion (Wunderly, [0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.
Maguire/Einav et al/Wunderly discloses the device as discussed above. 
Maguire/Einav et al/Wunderly is silent on wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Epley teaches an analogous system for positioning of an analogous head mount ([0050, 0058]) having a camera that detects eye movement during actuation of the analogous head mount (camera 36 is directed at the eyes, and installed within the goggles and headgear, camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, [0054-0055]); and a computer controller in communication with the analogous kinematic feedback sensor system and camera (camera is connected to the computer controller to transfer and process data and information, the camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, [0033-0034, 0044-0046, 0049-0050, 0054-0055, 0058, 0125]), wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera (subject-vestibular-response data relating to these dispositions, such data is employed variously to generate/create an easily viewed, pictorial, sophisticated visual correlation(s) between certain components of the data, which correlation(s) play(s) an important role in informing the attending physician about any problematic characteristics of the induced vestibular activity, from the treatment and/or rehabilitation point of view, once a diagnosis has been achieved, the system computer, in a preferred manner of practicing the invention, can be instructed to execute one or a series of spatial orientation maneuver(s) (linear and/or angular) to urge correction, etc. of the detected source problem, [0033-0038, 0044-0046, 0049-0050, 0054-0055, 0057-0058, 0125]) providing the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time (Epley, [0033-0034, 0044-0046, 0049-0050, 0054-0055, 0057-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maguire/Einav et al/Wunderly to include a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera as taught by Epley in order to provide the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time (Epley, [0033-0034, 0044-0046, 0054-0055, 0057-0058]).
Regarding claim 3, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above, wherein the human receiving area comprises a human subject seat (Maguire col 28 ln 35-45, head rest is sued with a wheel chair which has a human subject seat) comprising a front side (Maguire col 28 ln 35-45, side of chair that the user sits on) and a back side (Maguire col 28 ln 35-45, side of chair that is opposite where the user’s back is against), wherein the front side of the human subject seat faces the visual target (Maguire col 28 ln 35-45, the front side of the wheel chair faces the user, the user having the display/target on their person so the front side faces the visual target 408).
Regarding claim 4, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above, wherein the human receiving area is a platform (Maguire col 28 ln 35-45, head rest is sued with a wheel chair which has a human subject seat interpreted as a platform as it supports the user).
Regarding claim 5, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above.
Maguire/Einav et al/Wunderly/Epley as they are currently combined is silent on wherein the human receiving area is a standing area.
Maguire teaches an analogous embodiment wherein the human receiving area is a standing area (where only head attitude is emulated, the viewer can be seated or standing in one position within a stationary structure, col 11 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support of Maguire/Einav et al/Wunderly/Epley to be a standing or sitting optional system as taught by Maguire in order to best fit a user in their more relaxed state and thus make the user more comfortable during use (Maguire col 26 ln 20-25).
Regarding claim 10, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above.
Maguire/Einav et al/Wunderly/Epley does not explicitly disclose further comprising VOG goggles configured to collect data indicative of eye position or movement.
Epley further teaches VOG goggles configured to collect data indicative of eye position or movement (camera 36 is directed at the eye and installed within subject-wearable, light-occluding goggles, the goggles monitor eye movement responses which are analyzed electronically by computer 20 to note and record the axis of rotation, angular velocity and direction of each movement, [0050, 0054, 0055]) providing a quicker and more efficient way to diagnose and create a rehabilitation treatment plan for the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head mount of Maguire/Einav et al/Wunderly/Epley to include VOG goggles configured to collect data indicative of eye position or movement as further taught by Epley in order to provide a quicker and more efficient way to diagnose and create a rehabilitation treatment plan for the patient (Epley [0050, 0054, 0055]).

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view Matsen (US 4979949) and in view of Wunderly and in view of Epley.
With respect to claim 1, Maguire discloses A system for rotation and positioning of a head mount in three-dimensional space to treat at least one system of a human subject (Fig 26-29, col 28 ln 30-45, head supporting system 404d which can be used to assist control head movement thus can be used in treatments), the system comprising: a robotic arm comprising a base and a distal end opposite the base (Fig 26, robotic arm being the motor 426 with a base at sensor 428 and distal end at arm 452/456/458 ends); the head mount affixed to and actuated by the distal end of the robotic arm (Fig 26, head mount 432/434 affixed to end of robotic arm 452/456/458; col 28 ln 55-60, head mount 434/432 actuated by the robotic arm), wherein the head mount is moved and positioned in said three-dimensional space by the robotic arm (Fig 27-29, head rest rotates left and right by the robotic arm thus moved and positioned, the head rest is in a three dimensional space as it exists in a world that is three dimensional, Examiner notes that the claim does not require a three-dimensional movement just a space that is three dimensional), … a kinematic feedback sensor system that detects resistance to movement during actuation of the head mount (col 28, sensor 428 which can be used to sense movement of the head rest, by sensing movement or a lack there of it would be able to sense resistance as the motors output is known); … a visual target (Fig 26, screen 408d); a camera that detects eye movement during actuation of the head mount (col 31 ln 5-10, eyes can be continuously monitored and used to control the actuation of the head; col 15 ln 60-col 16 ln 5, eye monitors may be infrared sensors for sensing and recording eye movement, thus the are infrared cameras); a computer controller in communication with the kinematic feedback sensor system and camera (col 30 ln 40-45, computer may act as a controller and is in communicated with the sensor and camera), wherein the computer controller adapts speed or amplitude of head mount actuation based on … data indicative of eye movement detected by the camera (col 30 ln 50-60, computer changes visual as a response to eye movement); and a human receiving area between the robotic arm base and the visual target (Fig 26, user’s head is shown received between the robotic arm and the screen 408d).
Maguire is silent on wherein the robotic arm comprises at least two arm segments which are movable relative to one another at a first joint between the head mount and base, further wherein one of the at least two arm segments is connected to the head mount by a second joint, and further wherein another of the at least two arm segments is connected to the base by a third joint; a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference position if the resistance reaches or exceeds a threshold; wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Matsen teaches an analogous controlled and programable actuated system that moves relative to commands for holding and moving a user (Fig 8, col 1 ln 5-15, col 5 ln 00-10) wherein the robotic arm comprises at least two arm segments (Fig 8, arms 152, 148, 146) which are movable relative to one another at a first joint between the user mount 156 and base 144 (Fig 8, col 13 ln 35-60, Fig 8, first arm 146 and second arm 148 connected at a rotating first joint; user mount 156 capable of being applied or attached to a head), further wherein one of the at least two arm segments is connected to the mount 156 by a second joint (Fig 8, col 13 ln 35-60, second joint 154), and further wherein another of the at least two arm segments is connected to the base by a third joint (Fig 8, col 13 ln 35-60, first arm 146 rotatable relative to column 142 of base at a third joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and actuators of Maguire to be the arm and actuators of Matsen in order to allow for increased degrees of movement and more precise movements (col 3 ln 55-65, col 36 ln 60-70).
Maguire/Matsen discloses the device as discussed above. 
Maguire/Matsen is silent on a safety cutoff mechanism that stops motion of the head mount or returns the head mount to a reference position if the resistance reaches or exceeds a threshold; wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Wunderly teaches an analogous device (machine for upper limb physical therapy, title; the device is analogous to Maguire as it comprises robotic components to actively move a user’s limb, [0007, 0023, 0052, 0060-0064]) comprising an analogous kinematic feedback sensor system that detects resistance to movement during actuation of the analogous limb mount (the invention is able to operate in several control modes that define the interaction with the patient that occurs at the patient inputs 28L, 28R, the device receive inputs 102 that define the range of motion, number of repetitions of movement, force thresholds, and mode of operation into controller 100, the input 102 includes an active force threshold, an active force resistance, and a force safety threshold, the controller monitors the output sensor information from position sensor 84 and force sensors 30 and 32 and then determines the output signals to motor M1 and clutch 54, wherein the force sensors measures the forces exerted by the user’s unimpaired arm on the system, Figs 12-13, [0052, 0060-0064]); and a safety cutoff mechanism that stops motion of the limb mount or returns the limb mount to a reference point if the resistance reaches or exceeds a threshold (the controller 100 will monitor the force sensor info from 30 and 32 and will provide an output request for the motor M1 to move at the target speed until the position target is reached, and then stop motion of the system if the safety threshold for these force values are exceeded, Figs 12-13, [0060-0064]) providing an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion ([0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kinematic feedback sensor system as disclosed by Maguire/Matsen to detects resistance to movement during actuation of the head mount; and a safety cutoff mechanism that stops motion of the head mount if the resistance reaches or exceeds a threshold as taught by Wunderly in order to provide an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion (Wunderly, [0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.
Maguire/Matsen/Wunderly discloses the device as discussed above. 
Maguire/Matsen/Wunderly is silent on wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera.
Epley teaches an analogous system for positioning of an analogous head mount ([0050, 0058]) having a camera that detects eye movement during actuation of the analogous head mount (camera 36 is directed at the eyes, and installed within the goggles and headgear, camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, [0054-0055]); and a computer controller in communication with the analogous kinematic feedback sensor system and camera (camera is connected to the computer controller to transfer and process data and information, the camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, [0033-0034, 0044-0046, 0049-0050, 0054-0055, 0058, 0125]), wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera (subject-vestibular-response data relating to these dispositions, such data is employed variously to generate/create an easily viewed, pictorial, sophisticated visual correlation(s) between certain components of the data, which correlation(s) play(s) an important role in informing the attending physician about any problematic characteristics of the induced vestibular activity, from the treatment and/or rehabilitation point of view, once a diagnosis has been achieved, the system computer, in a preferred manner of practicing the invention, can be instructed to execute one or a series of spatial orientation maneuver(s) (linear and/or angular) to urge correction, etc. of the detected source problem, [0033-0038, 0044-0046, 0049-0050, 0054-0055, 0057-0058, 0125]) providing the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time ([0033-0034, 0044-0046, 0049-0050, 0054-0055, 0057-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maguire/Matsen/Wunderly to include a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera as taught by Epley in order to provide the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time (Epley, [0033-0034, 0044-0046, 0054-0055, 0057-0058]).
Regarding claim 11, Maguire/Matsen/Wunderly/Epley discloses wherein: each of the at least two arm segments pivot relative to one another (Matsen Fig 8, col 13 ln 35-60, all arms 152, 148, 146 pivot and rotate relative to each other); and each of the at least two arm segments rotate relative to one another (Matsen Fig 8, col 13 ln 35-60, all arms 152, 148, 146 pivot and rotate relative to each other) to increased degrees of movement and more precise movements (Matsen col 3 ln 55-65, col 36 ln 60-70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and actuators of Maguire to be the arm and actuators of Matsen in order to allow for increased degrees of movement and more precise movements (col 3 ln 55-65, col 36 ln 60-70).
Regarding claim 12, Maguire/Matsen/Wunderly/Epley discloses The system of claim 11, wherein: the at least two arm segments comprise a first arm segment, a second arm segment, and a third arm segment (Matsen Fig 8, first arm 46, second arm 148, third arm 152); the first arm segment and the second arm segment are movably connected by the first joint (Matsen Fig 8, first arm 146 and second arm 148 connected at a rotating first joint); the first arm segment and the base are movably connected by the third joint (Matsen Fig 8, first arm 146 rotatable relative to column 142 of base at a third joint); the second arm segment and the third arm segment are movably connected by a fourth joint (Matsen Fig 8, second arm 148 and third arm 152 rotatable at a fourth joint); the third arm segment and the user mount are movably connected by the second joint (Matsen Fig 8, third arm 152 and mount 156 rotatable at a second joint 154); and the user mount rotates in a clockwise direction or a counterclockwise direction at the second joint (Matsen Fig 8, col 13 ln 35-60, joint 154 rotates in three axes thus would allow for clockwise and counterclockwise rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and actuators of Maguire to be the arm and actuators of Matsen in order to allow for increased degrees of movement and more precise movements (col 3 ln 55-65, col 36 ln 60-70).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire/Einav et al/Wunderly/Epley as applied to claim 1 above, further in view of Eng et al (US 8,868,373).
Regarding claim 2, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above.
Maguire/Einav et al/Wunderly/Epley is silent on wherein visual target is a screen that is concave with respect to the human receiving area.
Eng et al. teaches an analogous system for rotation and positioning of a human subject’s head (adjustable virtual reality system that can be used for rehabilitation of a limb function, title, col 5 lines 12-16) wherein the analogous visual target is a screen that is concave with respect to the analogous human receiving area (curved screen 110 is located in front of a user’s chair 101, Fig 9a, col 15 lines 45-50) providing more realistically represented virtual targets to the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual target of Maguire/Einav et al/Wunderly/Epley to include a screen that is concave as taught by Eng et al. in order to provide a more realistically represented virtual targets to the patient.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire/Einav et al/Wunderly/Epley as applied to claim 1 above, further in view of Levital et al (WO 2013/140406).
Regarding claim 6, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above.
Maguire/Einav et al/Wunderly/Epley is silent on wherein the head mount comprises a back plate that is adapted to engage with a human head on its back side, two side flaps hingedly attached to the back plate that are adapted to engage with the human head on its sides, and a strap affixed to the two side flaps that is adapted to engage the human head on its front side.
Levital et al. teaches an analogous system for rotation and positioning of a human subject’s head (an apparatus for treating a patient by controllably and supportably maneuvering the patient’s body or part thereof, abstract) wherein the head mount (apparatus 100 for holding a head, pg. 17 paragraphs 3 and 6) comprises a back plate that is adapted to engage with a human head on its back side (cradle 10 adapted to hold the head of the patient, pg. 17 paragraph 6), two side flaps hingedly attached to the back plate that are adapted to engage with the human head on its sides (flaps 130 are attached to support plate 150 which is connected to a bar 140 pivoted in its center enabling them to rotate around an axis through the pivot synchronically, Figs 5a-5c, pg. 20 paragraph 4), and a strap affixed to the two side flaps that is adapted to engage the human head on its front side (strap 180 engages the forehead, Fig 13b, pg. 23 paragraph 3) providing greater security, comfort, and adjustability to the head when positioned in the head mount.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head mount as disclosed by Maguire/Einav et al/Wunderly/Epley to include a back plate with two side flaps hingedly attached and a strap affixed to the two side plates as taught by Levital, et al. in order to provide greater security, comfort, and adjustability to the head when positioned in the head mount.
Regarding claim 7, Maguire/Einav et al/Wunderly/Epley discloses the invention as applied to claim 1 above.
Maguire/Einav et al/Wunderly/Epley does not disclose wherein the head mount comprises a plurality of positionable pads that are adapted to abut the human subject’s head during use of the system.
Levital, et al. teaches an analogous system for rotation and positioning of a human subject’s head (an apparatus for treating a patient by controllably and supportably maneuvering the patient’s body or part thereof, abstract) wherein the head mount (apparatus 100 for holding a head, pg. 17 paragraphs 3 and 6) comprises a plurality of positionable pads that are adapted to abut the human subject’s head (spring or balloon like elements 20 are connected to the support plate 150, additionally seven inflated pillows 21 can be inflated to provide support, Figs 5a-5c, 7, 8a-8a, pg. 20 paragraph 5, pg. 21 paragraph 1) during use of the system providing greater security, comfort, and adjustability to the head when positioned in the head mount.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified head mount as disclosed by Maguire/Einav et al/Wunderly/Epley to include positionable pads that abut the human subject’s head as taught by Levital, et al. in order to provide greater security, comfort, and adjustability to the head when positioned in the head mount.
Regarding claim 8, Maguire/Einav et al/Wunderly/Epley/Levital et al discloses the invention as applied to claim 7 above, wherein the positionable pads comprise at least four positionable pads that are adapted to abut an upper hemisphere of the human subject’s head (Levital et al, inflatable pillows are located within the arms 130 which contact the upper hemisphere of the head, Fig 5a shows sections than can hold the pillows, pg. 19 paragraph 4), and at least four positionable pads that are adapted to abut a lower hemisphere of the human subject’s head (Levital et al, seven inflatable pillows 21 are positioned at the base of the head and top of the neck, Figs 7 and 8a-8b, pg. 20 paragraphs 1-2) providing greater security, comfort, and adjustability to the head when positioned in the head mount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified head mount of Maguire/Einav et al/Wunderly/Epley/Levital et al to include at least four positionable pads that abut both the upper and lower hemispheres of the human subject’s head as taught by Levital, et al. in order to provide greater security, comfort, and adjustability to the head when positioned in the head mount.
Regarding claim 9, Maguire/Einav et al/Wunderly/Epley/Levital et al discloses the invention as applied to claim 7 above, wherein the positionable pads (Levital et al, inflatable pillows) are positionable along support rails that extend from a hub which is adapted to be on a rear side of the human subject’s head (Levital et al, adjustment slide rails 120 extend from support plate 150 which is located on the rear side of the device supporting the rear side of the head, Fig 5a-5c, pg. 20 paragraph 2) providing a way to smoothly slide and adjust the pads positions to fit different sized patients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positionable pads as disclosed by Maguire/Einav et al/Wunderly/Epley/Levital et al to include support rails extending from a hub as taught by Levital, et al. in order to provide a way to smoothly slide and adjust the pads positions to fit different sized patients.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Matsen and in view of Epley.
With respect to claim 13, Maguire discloses A system for treating at least one system of a subject by rotating and positioning a head mount in three-dimensional space (Fig 26-29, col 28 ln 30-45, head supporting system 404d which can be used to assist control head movement thus can be used in treatments), the system comprising: a robotic arm comprising a base and a distal end opposite the base (Fig 26, robotic arm being the motor 426 with a base at sensor 428 and distal end at arm 452/456/458 ends), … a first joint between the head mount and the base, one of the at least two arm segments is connected to the head mount by a second joint, another of the at least two arm segments is connected to the base by a third joint, and at least one of the first joint, the second joint, and the third joint comprise a sensor (Fig 26, first joint between base and first arm with sensor 428 of the series of joints between arm segments 452/456/458); the head mount affixed to and actuated by the distal end of the robotic arm, wherein a head of the subject is secured to the head mount (Fig 26, head mount 432/434 affixed to end of robotic arm 452/456/458; col 28 ln 55-60, head mount 434/432 actuated by the robotic arm); a kinematic feedback sensor system in communication with the sensor of the at least one of the first joint, the second joint, and the third joint (col 28, sensor 428 which can be used to sense movement of the head rest, by sensing movement or a lack there of it would be able to sense resistance as the motors output is known, the movement of data form the sensor and as computed within the controller is interpret as the feedback system), wherein the kinematic feedback sensor system detects resistance to movement by the subject during actuation of the head mount (col 28, sensor 428 which can be used to sense movement of the head rest, by sensing movement or a lack there of it would be able to sense resistance as the motors output is known); a visual target (Fig 26, screen 408d); a camera that detects eye movement of the subject during actuation of the head mount (col 31 ln 5-10, eyes can be continuously monitored and used to control the actuation of the head; col 15 ln 60-col 16 ln 5, eye monitors may be infrared sensors for sensing and recording eye movement, thus the are infrared cameras); and a computer controller in communication with the kinematic feedback sensor system, the camera, and the robotic arm (col 30 ln 40-45, computer may act as a controller and is in communicated with the sensor, camera, and robotic arm/motor 426), wherein the computer controller: moves the robotic arm in three-dimensional space, thereby stimulating the at least one system (Fig 27-29, head rest rotates left and right by the robotic arm thus moved and positioned, the head rest is in a three dimensional space as it exists in a world that is three dimensional, Examiner notes that the claim does not require a three-dimensional movement just a space that is three dimensional).
Maguire is silent on wherein: the robotic arm further comprises at least two arm segments which are movable relative to one another at a first joint between the head mount and the base, one of the at least two arm segments is connected to the head mount by a second joint, another of the at least two arm segments is connected to the base by a third joint (Maguire Fig 26, first joint between base and first arm with sensor 428 of the series of joints between arm segments 452/456/458, but does not detail that the segments are movable relative to each other); wherein the computer controller: … adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera, thereby treating the at least one system (Maguire col 30 ln 50-60, computer changes visual as a response to eye movement, but not the sensor system).
Matsen teaches an analogous robotic positioning system wherein: the robotic arm further comprises at least two arm segments which are movable relative to one another at a first joint between the head mount and the base (Fig 8, arms 152, 148, 146), one of the at least two arm segments is connected to the head mount by a second joint, another of the at least two arm segments is connected to the base by a third joint (Fig 8, col 13 ln 35-60, Fig 8, first arm 146 and second arm 148 connected at a rotating first joint; Fig 8, col 13 ln 35-60, user mount 156 capable of being applied or attached to a head), and at least one of the first joint, the second joint, and the third joint comprise a sensor (col 27, ln 5-10, robot arm has position sensors that are directed to the arm joints, at least one of the sensors is at least functionally comprised with the joint system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and actuators of Maguire to be the arm and actuators of Matsen in order to allow for increased degrees of movement and more precise movements (col 3 ln 55-65, col 36 ln 60-70).
Maguire/Matsen discloses the device as discussed above. 
Maguire/Matsen is silent on wherein the computer controller: … adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera, thereby treating the at least one system.
Epley teaches an analogous system for positioning of an analogous head mount ([0050, 0058]) having a camera that detects eye movement during actuation of the analogous head mount (camera 36 is directed at the eyes, and installed within the goggles and headgear, camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, [0054-0055]); and a computer controller in communication with the analogous kinematic feedback sensor system and camera (camera is connected to the computer controller to transfer and process data and information, the camera looks appropriately at one or both of a subject's eyes during operation of system 10, thus to enable a display on the screen in device 34 which clearly shows subject eye condition, position, movement, acceleration, and direction of movement as the head is positioned by the automated computer controller, [0033-0034, 0044-0046, 0049-0050, 0054-0055, 0058, 0125]), wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera (subject-vestibular-response data relating to these dispositions, such data is employed variously to generate/create an easily viewed, pictorial, sophisticated visual correlation(s) between certain components of the data, which correlation(s) play(s) an important role in informing the attending physician about any problematic characteristics of the induced vestibular activity, from the treatment and/or rehabilitation point of view, once a diagnosis has been achieved, the system computer, in a preferred manner of practicing the invention, can be instructed to execute one or a series of spatial orientation maneuver(s) (linear and/or angular) to urge correction, etc. of the detected source problem, [0033-0038, 0044-0046, 0049-0050, 0054-0055, 0057-0058, 0125]) providing the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time (Epley, [0033-0034, 0044-0046, 0049-0050, 0054-0055, 0057-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maguire/Matsen to include a computer controller in communication with the kinematic feedback sensor system and camera, wherein the computer controller adapts speed or amplitude of head mount actuation based on data received from the kinematic feedback sensor system and data indicative of eye movement detected by the camera as taught by Epley in order to provide the ability for real time data to be displayed on the screen showing the subject’s eye condition, position, movement, acceleration, and direction of movement as the head is positioned in different orientations thus allowing the physician, or other party conducting an examination or treatment to observe the actual three-dimensional position of the subject as a whole in space, along with the condition of eye activity of the subject at the same moment in time (Epley,[0033-0034, 0044-0046, 0054-0055, 0057-0058]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire/Matsen/Epley as applied to claim 13 above, further in view of Wunderly.
Regarding claim 14, Maguire/Matsen /Epley discloses The system of claim 13.
Maguire/Matsen/Epley is silent on wherein: the robotic arm further comprises a safety cutoff mechanism; and the computer controller engages the safety cutoff mechanism when the detected resistance reaches or exceeds a threshold.
Wunderly teaches an analogous device (machine for upper limb physical therapy, title; the device is analogous to Maguire as it comprises robotic components to actively move a user’s limb, [0007, 0023, 0052, 0060-0064]) comprising the robotic arm further comprises a safety cutoff mechanism; and the computer controller engages the safety cutoff mechanism when the detected resistance reaches or exceeds a threshold (the controller 100 will monitor the force sensor info from 30 and 32 and will provide an output request for the motor M1 to move at the target speed until the position target is reached, and then stop motion of the system if the safety threshold for these force values are exceeded, Figs 12-13, [0060-0064]) providing an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion (Wunderly, [0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kinematic feedback sensor system as disclosed by Maguire/Matsen/Epley to detects resistance to movement during actuation of the head mount; and a safety cutoff mechanism that stops motion of the head mount if the resistance reaches or exceeds a threshold as taught by Wunderly in order to provide an active assistance mode for the patient to practice correctly initiating a movement in the direction of motion (Wunderly, [0060-0064]) while also preventing the user from being injured by the device if the device overly exerts the user.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire/Matsen/Epley as applied to claim 13 above, further in view of Fukushima et al (US 2015/0250547) (priority to Sep. 2014).
Regarding claim 15, Maguire/Matsen/Epley discloses The system of claim 13.
Maguire/Matsen/Epley is silent on wherein: the first joint, the second joint, and the third joint each comprise a sensor; and the kinematic feedback sensor system detects resistance to movement in each of three independent Cartesian axes during actuation of the head mount. 
 Fukushima et al teaches an analogous jointed, actuated robot arm with a series of joints 421a-421f wherein each of the joints comprises an actuator and a sensor ([0079] ,motor 424 and sensor 428); and the kinematic feedback sensor system detects resistance to movement in each of three independent Cartesian axes during actuation of the device ([0079], [0084], sensor can detect torque from the actuator which has a known computed output, thus the sensors would be able to detect the resistance in movement in each of the joints which are in the claimed axes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint actuators and single sensor of Maguire/Matsen/Epley to have an actuator and associated sensor in each joint as taught by Fukushima et al as the multiple sensors directed to individual actuators would increase control and enhance the accuracy of the measurements (Fukushima et al [0078], [0079], [0015]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire/Matsen/Epley as applied to claim 13 above, further in view of Eng et al.
Regarding claim 16, Maguire/Matsen/Epley discloses The system of claim 13, wherein: the at least one system of the subject consists of a vestibular system, a visual system, and a proprioceptive system (Maguire Fig 26-29, col 28 ln 30-45, head supporting system 404d which can be used to assist control head movement thus can be used in treatments of the a vestibular system, a visual system, and a proprioceptive system); the adapted head mount actuation treats the vestibular system and the proprioceptive system (Maguire Fig 26-29, col 28 ln 30-45, head supporting system 404d which can be used to assist control head movement thus can be used in treatments of the a vestibular system, a visual system, and a proprioceptive system); and the eye movement treats the visual system (Maguire Fig 26-29, col 28 ln 30-45, head supporting system 404d which can be used to assist control head movement thus can be used in treatments of the a vestibular system, a visual system, and a proprioceptive system).
Maguire/Matsen/Epley is silent on the visual target is stationary.
Eng et al. teaches an analogous system for rotation and positioning of a human subject’s head (adjustable virtual reality system that can be used for rehabilitation of a limb function, title, col 5 lines 12-16) wherein the analogous visual target is a screen that is stationary (curved screen 110, Fig 9a, col 15 lines 45-50) providing more realistically represented virtual targets to the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual target of Maguire/Einav et al/Wunderly/Epley to include a screen that is stationary as taught by Eng et al. in order to provide a more realistically represented virtual targets to the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786